Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-17-2002

McCargo v. Guelich
Precedential or Non-Precedential: Non-Precedential

Docket No. 99-3017




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"McCargo v. Guelich" (2002). 2002 Decisions. Paper 573.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/573


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                             NO. 99-3017


                           ROBERT McCARGO,
                                           Appellant

                                  v.

                       MICHAEL GUELICH, CO 1;
                      JOHN McCULLOUGH, Warden



         On Appeal from the United States District Court
             for the Western District of Pennsylvania
                  (D.C. Civil No. 97-cv-00175J)
        District Judge: Hon. D. Brooks Smith, Chief Judge


            Submitted Under Third Circuit LAR 34.1(a)
                        September 12, 2002

          Before:   SLOVITER and RENDELL, Circuit Judges,
                    and McCLURE, District Judge

                     (Filed September 17, 2002)



                        OPINION OF THE COURT

SLOVITER, Circuit Judge.

     Appellant Robert McCargo, a Pennsylvania state prisoner, filed suit pursuant to 42
U.S.C. 1983 against two prison officials, alleging that prison authorities denied him
adequate medical and nutritional services. Both parties agree that the case should be
remanded for further proceedings, and we will do so. Therefore, we set out the
procedural background in some detail.
                               I.
                           BACKGROUND
     McCargo is a prisoner who is diabetic. For his condition, he receives a special diet
and twice-daily insulin injections. McCargo alleges that on various occasions from May
through August of 1997, when he was a prisoner at SCI Houtszdale, after he was given
his early-morning insulin shots, Appellee Michael Guelich, a prison guard, refused to
open McCargo’s cell to permit him to get food from the dining facility. McCargo alleges
that on at least forty occasions during this time period, Guelich prevented him from eating
either breakfast or lunch. McCargo filed grievances on May 15, 19, and 31, alleging that
Guelich refused him access to his diet meal. He submitted various written "Inmate’s
Request to Staff Member" forms on May 22 and 31, to various of McCargo’s supervisors
and also alleges that he spoke informally with Guelich and other officers about this
problem. On June 6, 1997, after having received no response to his grievances, McCargo
wrote to the Central Office Review Committee attaching some of his earlier complaints.
He says that he mailed this letter by certified mail and that he received a reply receipt.
The receipt for certified mail, however, appears to be dated July 10 and the return receipt
appears to be dated on July 14.
     On June 13, 1997, McCargo filed a pro se complaint in the United States District
Court for the Western District of Pennsylvania against Guelich and Appellee John
McCullough, the warden. His 1983 complaint alleged violations of his Eighth
Amendment rights, arguing that the denial of his meals following his insulin shots caused
him to suffer low blood-sugar levels and related symptoms and risked life-threatening
complications. The case was assigned to a Magistrate Judge. McCargo continued to file
grievances that included, inter alia, allegations that Guelich threatened retaliation against
him unless he stopped filing grievances and stopped pursuing the lawsuit against Guelich.
McCargo alleges that the prison responded to only one of his various written grievances,
namely the grievance filed on September 5, 1997. He then withdrew this grievance,
allegedly in light of its denial of the complaint and threats of retaliation.
     In his federal action, McCargo asked for a temporary restraining order and a
preliminary injunction. Guelich opposed the motion for preliminary relief and denied
some of the substantive allegations of McCargo’s complaint, but did not then assert a
failure to exhaust administrative remedies.
     The Magistrate Judge held a hearing at the prison on August 18, 1997, on the
complaint which is the basis of the instant case. The Magistrate Judge issued a Report
and Recommendation acknowledging that McCargo had presented uncontroverted
testimony that Guelich had refused to let him out of his cell to receive meals on over forty
occasions and that he had experienced "lightheadedness and headaches" as a result, but
holding that McCargo was not in danger of irreparable injury. His report, which
recommended that McCargo’s motion for preliminary relief be denied, was adopted by
the District Court.
     Guelich moved to dismiss the complaint because, inter alia, McCargo failed to
exhaust administrative remedies, but the District Court, adopting the Magistrate Judge’s
Report and Recommendation, denied the motion because it was "not clear that there is an
administrative remedy available for plaintiff’s claims" and because of a factual issue
about "the extent to which plaintiff ha[d] availed himself of the administrative process."
App. at 179.
     Thereafter, defendants filed a motion for summary judgment arguing that McCargo
did not suffer a constitutionally significant physical injury, and McCargo filed his own
motion for summary judgment, attaching affidavits of, inter alia, a nurse experienced in
treating diabetes who verified that McCargo had low blood-sugar levels that were
dangerous and that failure to eat meals after insulin injections could "cause much pain
and stress to the body and brain even to the point of unconsciousness and coma." App. at
284-85. The District Court, adopting the Magistrate Judge’s Report and
Recommendation which rejected the proffer of testimony from the nurse, granted
defendants’ motion.
     McCargo appealed. We directed the appointment of counsel, scheduled
supplemental briefing, and directed the parties to "advise the Court whether prison
administrative authorities have issued rulings in response to McCargo’s grievances" and
"address whether the lack of a timely response to McCargo’s grievances affects the
exhaustion requirements set forth in 42 U.S.C. 1997(e)(a)." App. at 364.
                              II.
              JURISDICTION AND STANDARD OF REVIEW
     The District Court had jurisdiction pursuant to 28 U.S.C. 1331 and 1343. This
court has jurisdiction pursuant to 28 U.S.C. 1291.
     This court exercises plenary review of a district court’s grant of summary
judgment. Duffy v. Paper Magic Group, Inc., 265 F.3d 163, 167 (3d Cir. 2001).
                              III.
                           DISCUSSION
     Appellees now concede that the nurse’s affidavit submitted by McCargo created
material issues of fact that made summary judgment improper. They argue that in
addition to resolving outstanding factual issues, the District Court should reach the
question of whether McCargo satisfied the exhaustion requirement.
     McCargo argues that Appellees have waived and forfeited any exhaustion defense
and asks us to take judicial notice of the fact that the denial of meals to a diabetic
following insulin shots is an injury significant enough to support McCargo’s Eighth
Amendment claim. Inasmuch as the parties agree that the case should be remanded, we
will comment only briefly on the outstanding issues.
A. Exhaustion
     42 U.S.C. 1997e(a) provides that "no action shall be brought with respect to
prison conditions under section 1983 of this title . . . by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available are
exhausted." 42 U.S.C. 1997e(a) (amended by Pub. L. 104-134, Title I, 101(a), 110
Stat. 1321-71 (1996)). We have recently held that the failure to exhaust administrative
remedies pursuant to 1997e(a), as amended by the Prison Reform Litigation Act, is an
affirmative defense that must be plead and proved (and may be waived or forfeited) by
the defendant. Ray v. Kertes, 285 F.3d 287 (3d Cir. 2002).
     McCargo argues that Appellees waived any exhaustion requirements because they
failed to raise the argument in their first responsive pleading. Guelich’s first filing was a
opposition to McCargo’s motion for preliminary relief which was filed on August 13,
1997. Subsequently, on September 23, 1997, Guelich filed a motion requesting a
protective order and a stay of discovery, claiming that he had not been served with
McCargo’s complaint. On February 11, 1998, Guelich moved to dismiss McCargo’s
complaint on the ground that McCargo had failed to exhaust his administrative remedies.
While, as Appellees note, Ray explicitly did not reach whether the failure to exhaust
defense can be the basis for a motion to dismiss, we have not yet decided whether a
defendant’s failure to raise this defense in his first responsive pleading constitutes a
waiver. We have observed, in other contexts, that "failure to raise an affirmative defense
by responsive pleading or appropriate motion, however, does not always result in
waiver." Charpentier v. Godsil, 937 F.2d 859, 863 (3d Cir. 1991). We have also noted
that "[u]nder Fed. R. Civ. P. 15(a), a responsive pleading may be amended at any time by
leave of court to include an affirmative defense, and leave shall be freely given when
justice so requires. Unless the opposing party will be prejudiced, leave to amend should
generally be allowed." Id. at 863-64.
     The exhaustion issue encompasses both a legal issue and factual issues, as
Appellees raise, apparently for the first time, questions about whether McCargo in fact
filed the grievances he claims he did. McCargo argues that he "substantially complied"
with the exhaustion requirement. We have recently commented in Ahmed v. Dragovich,
297 F.3d 201 (3d Cir. 2002), on the issue of "substantial compliance," referred to in
Nyhuis v. Reno, 204 F.3d 65, 77-78 (3d Cir. 2000). McCargo further argues that, because
Appellees do not deny in their brief before this court that they have waived the exhaustion
defense, they have conceded that point. Given the factual disputes relating to exhaustion,
and in light of this court’s intervening decision in Ray, we believe that we should allow
the District Court, on remand, to consider the full factual and post-Ray legal issues
concerning exhaustion.
B. Expert Testimony and Judicial Notice
     If the District Court determines after considering the exhaustion issue that it
should proceed to the merits, it will have to decide whether the alleged failure to allow
McCargo food after his insulin injections is a constitutional violation because of the
seriousness of the harm that can be caused. He also asks this court to take judicial notice,
on the basis of various medical treatises and publications of the American Diabetes
Association, that denial of meals to a diabetic following insulin shots is serious enough to
constitute deliberate indifference to a prisoner’s medical needs.
     The Magistrate Judge refused to consider the affidavit of the nurse saying that
"[n]o court would allow . . . an LPN to testify as a medical expert," but the cases cited by
McCargo demonstrate that nurses have sometimes been held qualified to testify as
medical experts. The Appellees concede this point as they state that the affidavit of the
licensed practical nurse "created a material dispute of fact as to the risk of the alleged
denial of diet meals in McCargo’s health." Br. of Appellees at 11.
     In addition to consideration of the nurse’s testimony, McCargo argues that the
District Court should have taken judicial notice of some of the facts concerning diabetes,
such as the excerpts he quotes from some leading medical texts detailing the risks of
hypoglycemia, which can result when a diabetic receiving insulin does not eat at regular
times. Although the texts themselves do not include the conclusion that McCargo seeks
to derive from them ("denial of meals to a diabetic following . . . insulin shots creates
constitutionally significant injury to support an Eighth Amendment claim for deliberate
indifference to a prisoner’s medical need," Br. of Appellant at 27), portions of McCargo’s
medical claims as to various medical facts about hypoglycemia, nutrition, diabetes and
insulin treatments may warrant judicial notice under Rule 201 of the Federal Rules of
Evidence. We leave this issue to the District Court.
                               IV.
                            CONCLUSION
     For the reasons set forth, we will vacate the District Court’s order and remand this
case to the District Court for further consideration.
_______________________

TO THE CLERK:

          Please file the foregoing opinion.


                    /s/ Dolores K. Sloviter
                    Circuit Judge